Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 04/09/21.
3.	Claims 1, 4-16 & 19-22 are under examination.
4.	Claims 1, 5-6, 12-13 & 19 are amended.
5.	Claims 2-3 & 17-18 are canceled.

Response to Arguments
6.	Applicant amendment filed on 04/09/21, with respect to claims 1, 4-16 & 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sacha et al., in view of Esterez, have been fully considered since the applicant’s incorporated the indicated allowable subject matter features claims 2-3 into the independent claim 1 respectively. Therefore, the 103 rejections have been withdrawn. 
7.	Applicant amendment filed on 04/09/21with regards to a specification objection (missing abstract) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
8.	Applicant amendment filed on 04/09/21 to overcome the claim objection (2, 5-6, 9, 12 & 17-18) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn. 


Allowable Subject Matter
1, 4-16 & 19-22 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Panje et al. 2020/0260373 A1 (Title: Utilizing BSS transition  management (BTM) Steering primer messages to different to determine whether wireless devices support BTM steering) (See abstract, Para. 0014 & 0021).
B.	Pelletier et al. 2018/0368170 A1 (Title: Accessing local network in a communication network) (See FIG. 1 & Para. 0063-0068).
C.	Sundermeyer et al. 2017/0070563 A1 (Title: Data model for home automation) (See FIG. 55, Para. 0082 & 0093).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469